Case 0:20-cv-60246-RKA Document 1-4 Entered on FLSD Docket 02/05/2020 Page 1 pf 1
eee

  
 

,, Pollack & Rosen P.A.
8065. DOUGLAS Roap PHONE: (385) 448-0006
SUITE 206, SOUTH TOWER TOLL FREE: (883) 448- 1557
CORAL GABLES, FLORIDA 33134 _ Facervane: Gos) 569-0104

wisp

   

ILLACK HOSEN COM

May 17, 2019

 

 

ACCOUNT IDENTIFICATION
ROBERT SEIDE Re; HOMESTEAD HOSPITAL
1438 B MOWRY ORIVE APT 208 . Tréatment Date: 02-44-79
HOMESTEAD, FL 339033 Our Account# 3514466
Balanca: $2235:00 |

_Deat ROBERT SEIDE,

This firm has been retained by HOMESTEAD HOSPITAL to assist with the collection of funds due and owing on
@ debt incurred with HOMESTEAD HOSPITAL. Based on the recards provided by HOMESTEAD HOSPITAL
this account is currently in default and there is 2 total balance due of $2235.00. . |

Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this cot or
any portion thereof, this office will assume this debt is valid, If you notify this office in writing within 30 days after
receiving this notice that you dispute the validity of this debt or any portion of it, this office will obtain verification
of the debt or obtain a copy of a judgment and mail you a copy of such judgment or verification, If you raquest
of this office in writing within 30 days after receiving this notice this office will provide you with the va and
address of the original creditor, if different from the current creditor.

At this time, na attorney with this firm has personally reviewed the particular circumstances of your account,
To make @ payment, please go fo our consumer payment portal at our website, www.pollackrosen.com, or

contact this office. Our office can also be contacted via our Live Chat feature at cur website.

Sincerely, |

Client Services

|
THIS 1S A COMMUNICATION FROM A DEST COLLECTOR AND IS AN ATTEMPT TO eouubr
A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

BAPTIDEM.dacr
